Appellant was convicted under the statute which punishes a husband for deserting his wife and refusing to provide for her support and maintenance.
Several questions are suggested by bills of exception and in motion for new trial, but these can not be considered because they were all filed beyond the time authorized by law. The court adjourned on the 30th day of November; the bills of exception and statement of facts were not filed until the 26th day of December. An order was allowed granting thirty days in which to file these papers. Under the statute, and the decisions construing it, in County Court cases twenty days is the limit in which the evidence and bills of exceptions may be filed. These matters, therefore, can not be revised. Under the recent case of Clark v. State we think the information is sufficient.
The judgment will therefore be affirmed.
Affirmed.
                          ON REHEARING.                         April 21, 1915.